Citation Nr: 0940031	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  05-30 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
wound to include a jaw fracture, numbness, and dental trauma.

2.  Entitlement to an increased rating in excess of 10 
percent for neurasthenia anxiety state with posttraumatic 
hysteria.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1943 to March 
1946 and received the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision, in 
which the RO denied the Veteran's service-connection claim 
for residuals of a head wound to include a jaw fracture, 
numbness, and dental trauma and assigned a 10 percent rating 
for neurasthenia anxiety state with posttraumatic hysteria, 
effective March 29, 2004.

The Veteran testified at a hearing before RO personnel in 
November 2005; and at a videoconference Board hearing before 
the undersigned acting Veterans Law Judge at the RO in April 
2008.  Copies of the hearing transcripts have been reviewed 
and associated with the claims file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Competent medical evidence shows that the Veteran's 
residuals of a head wound to include a jaw fracture, 
numbness, and dental trauma are causally related to his 
military service. 

2.  The Veteran's neurasthenia anxiety state with 
posttraumatic hysteria is not manifested by occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.  
  

CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria 
for service connection for residuals of a head wound to 
include a jaw fracture, numbness, and dental trauma are met.  
38 U.S.C.A. §§ 1110, 1111, 1154, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).

2.  The criteria for a rating in excess of 10 percent for 
neurasthenia anxiety state with posttraumatic hysteria have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 4.130, Diagnostic 
Code 9400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009) and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper VA notice must inform the claimant of any information 
and evidence not of record that is necessary to substantiate 
the claim, what VA will seek to provide, and what the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
C.F.R. § 3.159(b)(1).  Pursuant to recent regulatory 
revisions, however, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, has been removed from that 
section effective May 30, 2008.  73 Fed. Reg. 23, 353-23, 356 
(Apr. 30, 2008).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

More recently, in Vazquez-Flores v. Peake (Vazquez-Flores I), 
22 Vet. App. 37 (2008), the United States Court of Appeals 
for Veterans Claims (Court) held that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate an increased rating claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) vacated Vazquez-Flores I in 
Vazquez-Flores v. Shinseki (Vazquez-Flores II), Nos. 2008-
7150, 2008-7115, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).  
In Vazquez-Flores II, the Federal Circuit held that the 
notice described in 38 U.S.C. § 5103(a) need not be veteran 
specific and does not require the VA to notify a veteran of 
the alternative diagnostic codes or of potential daily life 
evidence. 

Compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO and 
the AMC).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, 
the notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate his claims 
for service connection and for an increased rating in excess 
of 10 percent for neurasthenia anxiety state with 
posttraumatic hysteria in a June 2004 pre-rating letter.  
Letters dated in March 2006 and July 2008 provided notice 
regarding how a disability rating and an effective date for 
the award of benefits is assigned and complied with the 
notice requirements in Dingess.  October 2008 and June 2009 
letters provided the Veteran with the notice required by 
Vazquez I & II.   After the Veteran and his representative 
were afforded opportunity to respond to the notice identified 
above, the September 2009 supplemental statements of the case 
(SSOC) reflects readjudication of the claims on appeal.  
Hence, while some of the notice was provided after the 
initial rating action on appeal, the Veteran is not shown to 
be prejudiced by the timing of the compliant notice.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification followed by 
readjudication of the claim, such as in a statement of the 
case (SOC) or an SSOC, is sufficient to cure a timing 
defect).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate the 
claims decided herein.  The Veteran's service treatment 
records and post-service VA treatment records have been 
obtained.  Additionally, he has been afforded two VA 
examinations in June 2004 and January 2009.  Also associated 
with the record are copies of the hearing transcript and 
various statements submitted by the Veteran and his 
representative, on his behalf.  

There is no additional notice that should be provided, nor is 
there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with the 
claims herein decided.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the matters 
decided on appeal.  Any such error is deemed harmless and 
does not preclude appellate consideration of the matters 
herein decided, at this juncture.  See Shinseki v. Sanders, 
129 S. Ct. 1696 (2009) (holding that a party alleging 
defective notice has the burden of showing how the defective 
notice was harmful).

II.  Service Connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).  Service connection will also be presumed 
for certain chronic diseases if manifest to a compensable 
degree within one year after discharge from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309 (2009).  In addition, if a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 
3.303(b).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) 
(2009).  Evidence denoting participation in combat includes 
award of decorations such as the Combat Infantry Badge and 
the Purple Heart Medal.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 
3.303(a). 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  Reasonable 
doubt is one that exists because an approximate balance of 
positive and negative evidence which does satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.  
See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

The Veteran contends that he currently suffers from residuals 
of a head wound to include a jaw fracture, numbness, and 
dental trauma which was a result of an injury that the 
Veteran sustained when he was aboard the USS TWIGGS that had 
a terrific explosion.  During an April 2008 hearing, the 
Veteran testified that, at the time of the explosion, he was 
wearing a helmet and was thrown against a steel bulkhead, 
causing the helmet to compress his face.  The Veteran added 
that, when the helmet hit his face, it felt as if the whole 
side of his jaw was inflated.  The Veteran testified to the 
same facts and events at his November 2005 Decision Review 
Officer hearing.  

A June 1945 service treatment record shows that the Veteran 
was diagnosed with a fracture of the malar which he received 
after an explosion on the USS TWIGGS, when it was sunk off 
Okinawa.  The Veteran complained of pain and swelling of the 
right side of his face.  There was pain on palpation with 
depression over the malar bone. 

A later June 1945 service treatment record reflects that the 
Veteran was diagnosed with multiple contusions.  This 
treatment record shows that the Veteran received multiple 
contusions on the right side of the face and head.  A slight 
hemorrhage in his right eye also was noted.  The right side 
of the Veteran's face was numb and he reported headaches in 
the frontal area for three to four days.  

At his March 1946 separation examination, the Veteran was 
found to be physically qualified for discharge.  The only 
physical defect noted on the examination report was 
hemorrhoids.  The examiner noted a history of contusion in 
1945 and multiple complaints of numbness on the right side of 
the head due to injury sustained in June 1945.

An August 1946 private treatment record shows that the 
Veteran suffered from twitching in his right eyelid and had 
right-sided frontal headaches.  He was diagnosed with 
hyperopia.  No lenses were needed; twitching was thought to 
be of a nervous origin.  

During an August 1946 VA examination, the Veteran complained 
of frequent recurring pain in a small circular area in the 
right fronto-temporal region which lasted anywhere from one 
minute to an hour.  Over the same area, there was a numbness 
which was evident when touched.  The Veteran described a 
quivering of the right upper eyelid but no other sensations 
in the head or face.  Neurological examination revealed an 
area of about two inches in diameter over the right fronto-
temporal region which was hypesthetic, hyperalgesic and 
diminished in response to vibration of a tuning fork.  

A September 1947 neuropsychiatric examination report reflects 
that the Veteran complained of headaches, usually in the 
right temporal region, occurring about once weekly and 
lasting about one day.  He also stated that he had fluttering 
sensations in the right temporal region.  

During a March 1960 VA examination, the Veteran complained of 
funny sensations in the right frontal temporal region when he 
went to the barber and occasionally, when he bumped the right 
side of his head, he had sensations too.  

At a June 2004 VA examination, the Veteran stated that, when 
he was in the service, he suffered two head injuries.  The 
first was when a large can filled with liquid hit the top of 
his head.  He said he required stitches for this.  The second 
was during an explosion when a helmet hit the right side of 
his face.  Upon discharge, the Veteran reported working most 
of his civilian life working with sheet metal and denied any 
problems with regard to memory or psychiatric issues.  The 
Veteran stated that over the years he did have some numbness 
and tingling on the right temporal area of his face but now 
only got some occasional tingling.  His main concern was 
that, in the 1980's when he was having his second set of 
dentures made, his dentist told him at some point, he broke 
his jaw.  The Veteran felt that he broke his jaw during that 
second trauma and it went undiagnosed and this is the reason 
for his "crooked face."  

Upon physical examination, there was no visible scar on the 
top of his head; scalp was nontender to palpation.  On the 
single visualized lateral view of the mandible, there was no 
evidence of significant abnormality including fracture and 
dislocation.  If there was high clinical suspicion for an 
injury, computed tomography (CT) scan might be obtained.  The 
Veteran had pain in his jaw.  The examiner found no residual 
functional impairments.  

During the April 2008 hearing, the Veteran testified that, in 
1987/1988, he went to get dentures made and that, at that 
time, his dentist told him that he was having a very 
difficult time aligning the Veteran's jaw and told the 
Veteran that sometime during his lifetime he had to have 
broken his jaw.  The Veteran explained that he had tried to 
obtain evidence to verify this from his dentist.  However, 
the dentist had retired and subsequently passed away and the 
Veteran was unable to obtain any records.  The Veteran also 
testified that the numbness on the right side of his face had 
subsided.  He stated that it was his belief that the same 
incident that caused the numbness of his face caused him to 
break his jaw.  

At a January 2009 VA examination, on physical examination, 
there was obvious and marked misaligned jaws resulting in 
diminished stability and function of dental structures.  The 
Veteran was completely edentulous.  Masticatory surface must 
be replaced with prosthesis.  Range of motion showed some 
limitation.  The Veteran had advanced bone loss of the 
maxilla and mandible.  Panolipse image was used for analysis.  
Evaluation of jaw alignment with and without dentures was 
performed and the conclusion was poor stability and 
functionality.  The examiner opined that the Veteran suffered 
significant trauma to the head from being thrown by explosion 
on the ship and that his helmet crushed the Veteran's 
facial/head structures.  Affective realignment of jaws was 
overlooked during recuperation period (>2 months in the 
hospital).  Loss of teeth resulted in accelerated loss of 
substance of body of maxilla and mandible.  In a July 2009 
addendum, the examiner stated that he had reviewed the 
Veteran's claims file.  

The Board acknowledges that, on a single visualized lateral 
view of the mandible, the June 2004 VA examiner noted that 
there was no evidence of significant abnormality including 
fracture and dislocation.  The examiner also found no 
residual functional impairments.  However, the examiner added 
that there was pain present in the Veteran's jaw.  
Additionally, the June 2004 examination report reflected 
that, if there was high clinical suspicion for an injury, a 
CT scan should be obtained.  The claims file does not show 
that the Veteran was given a CT scan despite his documented 
in-service injury to his head and face.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert, 1 
Vet. App. at 53.  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  
In this case the evidence does not preponderate the claim.  
The Veteran has a current disability, as the January 2009 
examiner found that the Veteran's jaw was misaligned and that 
the masticatory surface had to be replaced with prosthesis.  
There is medical evidence, numerous service treatment 
records, which show that the Veteran sustained a very serious 
injury to his face and head during an explosion when his ship 
was sunk off Okinawa in World War II.  Additionally, the 
Veteran has testified that he believed that his jaw was 
broken during this explosion.  Such injury is consistent with 
the circumstances, conditions, or hardships of the Veteran's 
service.  38 U.S.C.A. § 1154(b).  Finally, the Board finds 
that January 2009 examiner opinion that the Veteran's current 
disability was caused by the injury the Veteran sustained 
while in service more persuasive than that of the June 2004 
examiner, as it is consistent with the Veteran's in-service 
injury and the Veteran's own private dentist who reportedly 
told the Veteran that he was having a very difficult time 
aligning the Veteran's jaw and that sometime during his 
lifetime the Veteran had to have broken his jaw.  As such, 
and resolving all doubt in the Veteran's favor, the Board 
finds that service connection for residuals of a head wound 
to include a jaw fracture, numbness, and dental trauma is 
warranted.

III.  Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The following analysis is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

The Veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). However, these 
statements must be considered along with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.  

The Veteran's neurasthenia anxiety state with posttraumatic 
hysteria is currently rated as 10 percent disabling under 
Diagnostic Code 9400, as analogous to generalized anxiety 
disorder.  38 C.F.R. § 4.20.  The Board notes that 
psychiatric disabilities other than eating disorders are 
rated pursuant to the criteria for General Rating Formula.  
See 38 C.F.R. § 4.130.  

Under the formula, a 30 percent rating is warranted when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9400.

When it is not possible to separate the effects of the 
service-connected disability from a nonservice-connected 
condition, such signs and symptoms must be attributed to the 
service-connected disability.  38 C.F.R. § 3.102; Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2009)), a 
GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  The evidence as 
described below reveals GAF scores of 72 and 73.  A score of 
71 to 80 indicates that, if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupational, or 
school functioning.  However, the GAF score assigned in a 
case, like an examiner's assessment of the severity of a 
condition, is not dispositive of the evaluation issue; 
rather, the GAF score must be considered in light of the 
actual symptoms of the veteran's disorder, which provide the 
primary basis for the rating assigned.  See 38 C.F.R. § 
4.126(a).

At a June 2004 VA examination the Veteran indicated that 
while he was in the military service he suffered a head 
injury during an attack on his ship.  The Veteran stated that 
upon his return to the United States before discharge, he met 
one time with a psychiatrist in the Navy for testing to be 
able to go home.  He denied any other history of 
psychological treatment and denied currently suffering from 
distress including anxiety, depression and/or difficulties 
with anger management.  

Overall, the Veteran described his symptoms as having a 
minimal impact on his day-to-day functioning.  He indicated 
that he was able to hold several positions since his 
discharge from military service and electively retired 16 
years ago.  He described a very positive and supportive 
relationship with his wife of 54 years, whom he described as 
his best friend.  Similarly, he described having positive 
relationships with his six children.  He stated that in his 
leisure time he loved traveling and attending reunions with 
other service members.  He also reported enjoying doing 
handyman work, gardening, fishing, and taking walks.  When he 
was asked specifically if he thought his head injury had a 
negative impact on his life, he indicated that it had not.  

Upon mental status examination, the Veteran presented as an 
adequately groomed casually dressed male appearing to be his 
stated age.  His self-reported mood was pleasant.  Affect was 
slightly irritated and within normal broad range.  Speech 
rate, tone, and volume were within normal limits.  Speech 
content was remarkable for several themes including this 
Veteran's self-reported confusion as to why he had been sent 
to the present evaluation to themes of feeling that others 
were more favorably evaluated for service-connected 
disabilities.  The Veteran denied suicidal and homicidal 
ideation.  He was judged to be of no risk of harm to himself 
or others.  His speech was tangential at times.  The Veteran 
was encouraged several times to answer questions posed to 
him.  With moderate redirection and encouragement, he was 
able to answer questions.  Insight appeared to be grossly 
intact.  The Veteran was diagnosed with a mental disorder not 
otherwise specified, due to head trauma and assigned a GAF 
score of 73.  

During a November 2005 hearing, the Veteran indicated that 
his psychiatric condition was about the same as it was in 
June 2004.  He testified that he got about five hours of 
sleep a night and that when a problem came up he crawls back 
into a shell.  Outside of that there was nothing else he 
could think of.

During the April 2008 hearing, the Veteran denied having 
suicidal/homicidal ideation, delusions, hallucinations, 
depressed mood, panic attacks and having any problems with 
maintaining social relationships.  He went to church 
regularly.  He admitted to, at times, having flashbacks and 
"senior moments" but otherwise denied any memory problems.  
The Veteran stated that with his wife, six children and nine 
grandchildren, there was never a dull moment in his life. 

The Veteran was afforded another VA examination in December 
2008.  The examiner reviewed the Veteran's entire claims 
file.  Upon mental status examination, the Veteran was 
casually and neatly dressed.  He was well groomed and 
cooperative throughout the interview.  The Veteran's mood was 
described as anxious and irritable and his affect was mildly 
irritable, though mostly normothymic.  He reported no 
suicidal or homicidal ideation and there was no evidence of a 
thought disorder.  The Veteran's thought process was 
frequently tangential, and even with redirection he had 
difficulties answering specific questions about his current 
symptoms.  He frequently would speak about his history and 
difficulties with the VA and the claims process, as well as 
his military experiences.  His cognition was not formally 
tested though it appeared to be generally intact.  His 
insight and judgment were fair to good.  The Veteran was 
diagnosed with adjustment disorder, unspecified, and assigned 
a GAF score of 72.  The examiner opined that a review of the 
Veteran's claims file indicated the Veteran likely 
experienced symptoms indicative of posttraumatic stress 
following his combat experiences rather than traumatic 
experiences of surviving the sinking of his ship during World 
War II.  It appeared at least as likely as not that the 
Veteran continued to have some difficulties with irritability 
and other mild symptoms throughout his life which caused a 
negligible impact upon his social and occupational 
functioning, based upon his report.  

The VA examiner added that the Veteran's current difficulties 
appeared to be best described and characterized by an 
adjustment disorder as he reported limited symptoms and 
difficulties related to his time in the service, and more 
difficulties with his current stressors secondary to his and 
his wife's advancing age, financial problems, and medical 
issues.  The examiner opined that it is at least as likely as 
not that some of the Veteran's current mild difficulties, 
primarily his experience of irritability can be traced back 
to his time in the service.  As there was no current 
diagnosis in the DSM-IV of neurasthenia anxiety state with 
posttraumatic hysteria, his current adjustment disorder would 
likely be a more accurate diagnosis and a partial extension 
of this condition over time.  The examiner concluded that the 
Veteran's GAF ratings indicated his overall adequate 
functioning in most domains at that time.  

The Board has considered the evidence of record in light of 
the criteria noted above and finds that the preponderance of 
the evidence does not support a schedular rating in excess of 
10 percent for neurasthenia anxiety state with posttraumatic 
hysteria.

The overall medical evidence reflects a level of impairment 
most consistent with the criteria for a 10 percent rating 
under Diagnostic Code 9400.  The medical record suggests that 
the Veteran's neurasthenia anxiety state with posttraumatic 
hysteria has caused transient and expectable reactions to 
psychosocial stressors and no more than slight impairment in 
social functioning.  The Veteran's neurasthenia anxiety state 
with posttraumatic hysteria has been characterized by 
irritability, anxiety, and slightly irritated affect, which 
more approximates the criteria for a 10 percent rating.  38 
C.F.R. § 4.130, Diagnostic Code 9400.  Finally, his GAF 
scores of 72 and 73, when considered in light of the actual 
symptoms of the Veteran's disorder, are most consistent with 
the evaluation criteria for a 10 percent rating.  

The Veteran's neurasthenia anxiety state with posttraumatic 
hysteria has not been characterized by occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.  The Veteran denied panic attacks, suicidal and 
homicidal ideation, or memory loss. 

The Board has considered whether the case should be referred 
to the Director of VA Compensation and Pension Service for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  
The Veteran has not required hospitalization for his 
neurasthenia anxiety state with posttraumatic hysteria and 
the manifestations of such are consistent with the assigned 
schedular evaluation.  During his April 2008, testimony, the 
Veteran indicated that he was receiving no treatment, and had 
not been back to the VA since 1960, for his psychiatric 
disability.  In sum, there is no indication that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the evaluation assigned for the 
disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
Thus, referral for extraschedular consideration is not in 
order.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule with 
regard to his increased rating claim.  38 U.S.C.A. § 5107.  
Accordingly, in view of the denial of entitlement to an 
increased rating, the Board finds no basis upon which to 
predicate assignment of "staged" ratings pursuant to Hart.


ORDER

Service connection for residuals of a head wound to include a 
jaw fracture, numbness, and dental trauma is granted.

A rating in excess of 10 percent for neurasthenia anxiety 
state with posttraumatic hysteria is denied.  




____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


